Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 4, 6-8, 13-15, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments and remarks filed on 12/27/2021 have obviated the rejections of record. Accordingly, claims 1, 3, 4, 6-8, 13-15, and 18-21 are allowable over the prior art because the prior art does not disclose that the first comb element partially overlaps the second element, and that the plurality of ribs contacting the surface of the rotor blade and extending towards the leading edge at an incline to contact the comb teeth of the first comb element and the second comb element; wherein the first mounting line and the second mounting line each extend in a direction that is parallel to the trailing edge of the rotor blade and angled with respect the leading edge of the rotor blade, or a first plurality of ribs that extend from the comb teeth of the first comb element towards a trailing edge of the rotor blade; and a second plurality of ribs that extend from the comb teeth of the second comb element towards the trailing edge, wherein the first plurality of ribs and the second plurality of ribs extend beyond the trailing edge to form a trailing edge canopy comb element, and it would not have been obvious to one of ordinary skill in the art before the effective filling date of the application, nor any motivation, to modify the prior art for these deficiencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             /WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745